DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 9, 19, 20, 24, 26-30, 34, 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2014/0222121).
Regarding claim 1 and 34, Spence discloses a contrast therapy device for alternating the application of cooler and warmer temperatures to a body surface (abstract), the contrast therapy system device comprising: a liquid-perfused pad for application to a body surface (abstract), an inlet path for routing liquid into the liquid-perfused pad (fig.20D, see also [0100]); an outlet path for routing liquid out of the liquid-perfused pad (return conduit 368), a liquid heating system (see annotated figure below) comprising a heated liquid reservoir (hot fluid reservoir 344) for holding a first volume of liquid, a heating element (heater 312) in fluid communication with the heated liquid reservoir and configured to heat a portion of the first volume of liquid received from the heated liquid reservoir [0102], and a heated liquid outlet valve (3 way 362 valve, see also annotated figure below) configured to control release of heated liquid into the inlet path, a liquid cooling system (see annotated figure below) comprising a cooled liquid reservoir (342) for holding a second volume of liquid [0100], and a cooled liquid outlet valve (3 way 362, see also annotated figure below) configured to control release of cooled liquid into the inlet path [0100], and a first valve (364, see also annotated figure below) fluidly connected to the outlet path and configured to route liquid from the outlet path into either the liquid heating system heated liquid reservoir or the liquid cooling system cooled liquid reservoir. In this embodiment Spence does not specifically teaches a cooling element in fluid communication with the cooled liquid reservoir and configured to cool a portion of the second volume of liquid received from the cooled liquid reservoir [0074]. In another embodiment, Spence teaches a cooling element in fluid communication with the cooled liquid reservoir and configured to cool a portion of the second volume of liquid received from the cooled liquid reservoir [0074]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate the cooling element in the liquid cooling system as taught by another embodiment [0074] for the purpose of cooling the liquid as desired. 

    PNG
    media_image1.png
    498
    699
    media_image1.png
    Greyscale

Regarding claim 2, Spence discloses the contrast therapy device of claim 1, wherein the device comprises at least one flow rate sensor, wherein the flow rate sensor is operatively connected to at least one of the liquid-perfused pad, the inlet path, and the outlet path [0160] - [0161].
Regarding claim 6, Spence discloses the contrast therapy device of claim 1, wherein the device comprises at least one mechanical pressure relief valve operatively connected to at least one of the liquid heating system and the liquid cooling system, wherein the at least one mechanical pressure relief valve is operatively connected to the liquid heating system at a point between the heating element and the heated liquid outlet valve, and/or the at least one mechanical pressure relief valve is operatively connected to the liquid cooling system at a point between the cooling element and the cooled liquid outlet valve ([0161]-[0162]; “These sensors report their outputs to a central logic board, which can control the settings of the entire system. The flow and temperature characteristics can be controlled by valves (mechanically, electrically (solenoid valves for example), etc”). 
Regarding claim 9, Spence discloses the contrast therapy device of claim. In this embodiment, Spence does not disclose wherein the device comprises at least one check valve operatively connected to at least one of the liquid heating system and the liquid cooling system, wherein the at least one check valve is operatively connected to the liquid heating system at a point between the heated liquid outlet valve and the inlet path, and/or the at least one check valve is operatively connected to the liquid cooling system at a point between the cooled liquid outlet valve and the inlet path. In another embodiment (fig.40), Spence teaches check valve operatively connected to at least one the liquid cooling system, wherein the at least one check valve is operatively connected to the liquid cooling system at a point between the cooled liquid outlet valve and the inlet path (fig.40C, see also [0122]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to incorporate a check value at the least one check valve is operatively connected to the liquid cooling system at a point between the cooled liquid outlet valve and the inlet path as taught by another embodiment (fig40C) for the purpose of directing the liquid in a desired direction.
Regarding claim 19, Spence discloses the contrast therapy device of claim 1, wherein the first valve is a 3-way solenoid valve [0162].
Regarding claim 20, Spence discloses Spence discloses the contrast therapy device of claim 1, wherein the cooling element is a thermoelectric chip (TEC) [0074].
Regarding claim 24, Spence discloses the contrast therapy device of claim 1, wherein the device comprises at least one temperature sensor operatively connected to at least one of the liquid heating systems and/or the liquid cooling system [0161].
Regarding claim 26, Spence discloses the contrast therapy device of claim 1, wherein the liquid- perfused pad comprises a temperature sensor [0161].  
Regarding claim 27, Spence discloses the contrast therapy device of claim 1, wherein the heated liquid outlet valve is configured to route release of heated liquid into either the inlet path or back into the liquid heating system (see fig.20A, see also [0162]).
Regarding claim 28, Spence discloses the contrast therapy device of claim 27, wherein the heated liquid outlet valve is a 3 way solenoid valve (see fig.20A, see also [0162]).
Regarding claim 29, Spence discloses the contrast therapy device of claim 1, wherein the cooled liquid outlet valve is configured to route release of cooled liquid into either the inlet path or back into the liquid cooling system (see fig.20A, see also [0162]).
Regarding claim 30, Spence discloses the contrast therapy device of claim 29, wherein the cooled liquid outlet valve is a 3 way solenoid valve(see fig.20A, see also [0162]).
Regarding claim 36, Spence discloses the method of claim 34, wherein the cooled liquid reaches a minimum of less than 10 degrees Celsius as measured at the outlet [0100].
Regarding claim 39, Spence discloses the method of claim 34, further comprising. generating one or more physiological, medical, or anatomical measurements of a subject and setting one or more variables of the contrast therapy including a temperature of the heated liquid, the temperature of the cooled liquid, the duration of the heating warming period, or the duration of the warming period based on the physiological, medical, or anatomical measurement [([0160]-[0161]).

Claim 12, 14-17, 21, 35, 37, 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2014/0222121) in view of Schaefer (US 2016/0022477)
Regarding claim 12, Spence discloses the contrast therapy device of claim 1. Spence discloses one or more pumping units (fig.20D). However, spence does not disclose the at least one pumping unit is a single pumping unit comprising a single motor, a first parallel pump configured to pump the heated liquid, and a second parallel pump configured to pump the cooled liquid.
 Schaefer discloses the contrast therapy device comprises one or more pumping units (fig.1; hot pump 110 and cold pump 118), wherein at least one pumping unit is a single pumping unit (fig.1; hot pump 110) comprising a single motor (fig.1; hot motor 112), a first parallel pump (fig.1; hot pump 118) configured to pump the heated liquid [0063], and a second parallel pump configured to pump the cooled liquid (fig.1, see [0063]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed as taught by Spence with a single pump unit with a motor taught by Schaefer for the purpose of monitoring the flow efficiently.

Regarding claim 14-16, Spence discloses a flow control device may comprise a variable valve or a static shunt that will redirect a particular amount of the return fluid from the return or outlet conduit back into the supply fluid [0092]. However, Spence does not specifically teach a user interface; wherein the user interface is configured to allow a user to control one or more of the following variables of the system: temperature of liquid in the heated liquid reservoir, temperature of liquid in the cooled liquid reservoir, flow rate of liquid through the liquid-perfused pad, and the timing of release of heated or cooled liquid into the inlet path; a central processing module configured to perform one or more of the following functions: execute inputs from a user interface, control the temperatures of the liquid in the heated liquid reservoir and of the liquid in the cooled liquid reservoir, control delivery of either heated or cooled liquid via control of the heated and cooled liquid outlet valves, record data from one or more temperature sensors, record data from one or more flow rate sensors, detect deviation of temperatures from preset ranges, detect deviation of flow rate from preset range, detect deviation of pressure from preset range, alert the user if a deviation is detected, download data recorded during a therapy protocol, shut down the device if a deviation outside a present range is detected, and receive the one or more physiological, medical, or anatomical measurements via a user interface, via sensors operatively connected to the subject, or both; the central processing module of the device is configured to receive one or more physiological, medical, or anatomical measurements of a subject and to calculate and perform a personalized thermal therapy treatment on the subject based on the one or more physiological, medical, or anatomical measurements; wherein the measurements are used to determine one or more of the following variables of the system: temperature of liquid in the heated liquid reservoir, temperature of liquid in the cooled liquid reservoir, flow rate of liquid through the liquid-perfused pad, and the timing of release of heated or cooled liquid into the inlet path.
Schaefer discloses a user interface (fig.1; user interface device 164), wherein the user interface is configured to allow a user to control one or more of the following variables of the system: temperature of liquid in the heated liquid reservoir, temperature of liquid in the cooled liquid reservoir, flow rate of liquid through the liquid-perfused pad, and the timing of release of heated or cooled liquid into the inlet path [0079]; a central processing module (fig.1; processor 144) configured to perform one or more of the following functions: execute inputs from a user interface ([0076]-[0079]), control the temperatures of the liquid in the heated liquid reservoir and of the liquid in the cooled liquid reservoir, control delivery of either heated or cooled liquid via control of the heated and cooled liquid outlet valves [0076], record data from one or more temperature sensors, record data from one or more flow rate sensors [0077], detect deviation of temperatures from preset ranges [0077], detect deviation of flow rate from preset range, detect deviation of pressure from preset range, alert the user if a deviation is detected, download data recorded during a therapy protocol, shut down the device if a deviation outside a present range is detected, and receive the one or more physiological, medical, or anatomical measurements via a user interface, via sensors operatively connected to the subject, or both. ([0077], “Such level sensor may provide an indication as to whether the fluid level in the shared reservoir departs from an allowable operating range, which may occur in the event of fluid evaporation and/or in the event of a disruption in device operations such as a stoppage or decrease in fluid flow”) and wherein the central processing module of the device is configured to receive one or more physiological, medical, or anatomical measurements of a subject and to calculate and perform a personalized thermal therapy treatment on the subject based on the one or more physiological, medical, or anatomical measurements ([0076]-[0079], see also [0123]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed as taught by Spence with interface that allows to monitor different parameters by the user as taught by Schaefer for the purpose of achieving the desired treatment.
Regarding claim 17, Spence in view of Schaefer teaches the contrast therapy device of claim 16, wherein the measurements are used to determine one or more of the following variables of the system: temperature of liquid in the heated liquid reservoir, temperature of liquid in the cooled liquid reservoir, flow rate of liquid through the liquid-perfused pad, and the timing of release of heated or cooled liquid into the inlet path ([0076] of Schaefer).
Regarding claim 21, Spence does not teach the contrast therapy device of claim 1, wherein the heating element operates via dissipation of electromagnetic energy.
Schaefer teaches device and method to provide thermal contrast therapy. Schaefer further teaches that the heating and cooling may be provided through virtually any means of respectively delivering and removing heat from the treatment area, including conduction, convection, radiation, and combinations thereof. When utilizing radiation, no heat transfer medium may be required, for example, where heat transfer is effected through electromagnetic waves. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed as taught by Spence with an alternative heat source such electromagnetic energy as taught by Schaefer when there is a need to use other alternative energy source.
Regarding claim 35, 37 and 40-41, Spence discloses the claimed invention above. However, Spence does not teach the method of  wherein the heated liquid reaches a maximum of greater than 43 degrees Celsius as measured at the outlet, wherein a difference in temperature of liquid measured at the inlet path versus the outlet path never exceeds 5 degrees Celsius; wherein a temperature difference between the heated liquid during the warming period and the cooled liquid during the cooling period is from 5 to 43 degrees Celsius as measured at the outlet path; the method of claim 34, wherein [[the]] a duration of the transition period is less than 1 minute.
Schaefer teaches a method of providing contrast therapy that includes wherein the heated liquid reaches a maximum of greater than 43 degrees Celsius as measured at the outlet [0098]; wherein the difference in temperature of liquid measured at the inlet versus the outlet never exceeds 5 degrees Celsius [0070]; wherein the temperature difference between heated liquid during the warming period and cooled liquid during the cooling period is from 5 to 43 degrees Celsius as measured at the outlet [0070]; and wherein the duration of the transition period is less than 1 minute [0200]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed as taught by Spence with a method of varying ranges of treatment temperature and duration as taught by Schaefer for the purpose of achieving the desired treatment.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spence (US 2014/0222121) in view of Abboud et al. (US 6,468,268).
Regarding claim 3, Spence discloses the contrast therapy device of claim 1. However, Schaefer does not disclose wherein the device comprises at least one pressure transducer operatively connected to at least one of the liquid heating system or the liquid cooling system; wherein the at least one pressure transducer is operatively connected to the liquid heating system at a point between the heated liquid outlet valve and the inlet path, and/or the at least one pressure transducer is operatively connected to the liquid cooling system at a point between the cooled liquid outlet valve and the inlet path.
Abboud teaches a cryogenic catheter system comprising refrigeration system or mechanical assembly 150 (fig.3) that includes a pressure transducer 172 monitors injection pressure that is disposed between the refrigerant tank 164 and tubing 174 (col.4, line 36-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Spence with one pressure transducer as taught by Abboud for the purpose of monitoring the pressure of the liquid.


Response to Arguments
Applicant’s arguments with respect to claim 1 and 34 have been considered but are moot because the amendment necessitated a new ground of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGIST S DEMIE/Primary Examiner, Art Unit 3794